DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Claims 1-9,19 in the reply filed on 08/11/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure                                                                                                                                                                                                                                                                                                                           to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module suitable for in claims 1, 5-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,19 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2010/0254630 A1; Hereafter Ali) in view of Kraft et al. (US 2018/0232900 A1; Hereafter Kraft)

As of Claim 1: Ali teaches in Figs. 1-3 an image sensing device (102 and ¶0024) comprising: a first module suitable for generating a plurality of interpolated images separated for each color channel (¶¶0031,0047), based on a raw image; a second module suitable for generating a plurality of refined images separated for each color channel, based on the plurality of interpolated images ; and a third module suitable for generating at least one output image corresponding to the raw image, based on the plurality of refined images (¶¶0050-0055. Note that there are different arrangements for the RAW data points to produce the super resolution image which is the output image).  
Ali does not explicitly teach “a plurality of first convolution layers ; a plurality of second convolution layers ; a plurality of third convolution layers " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Kraft. In particular, Kraft teaches performing first, second, and third convolution layers with raw pixles (i.e., see ¶0079,0121) as recited in present claimed invention.
In view of the above, having the system of Ali and given the well-established teaching of Kraft, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the processor of Ali as taught by Kraft, since Kraft state that such modification would produce better quality images.

As of Claim 2: Ali in view of Kraft further teaches the second module learns weights included in each of the plurality of second convolution layers to generate the plurality of refined images (Kraft ¶¶0079,0121).  

As of Claim 3: Ali in view of Kraft further teaches the third module learns weights included in each of the plurality of third convolution layers to generate the output image images (Kraft ¶¶0079,0121).   

As of Claim 4: Ali in view of Kraft further teaches each of the plurality of first convolution layers includes weights each having a fixed value or weights in which a fixed value and a variable value are mixed images (Kraft ¶¶0079,0121).  

As of Claim 5: Ali in view of Kraft further teaches the first module includes: a first storage module suitable for storing the plurality of first convolution layers; and a plurality of interpolated modules suitable for generating the plurality of interpolated images based on weights included in a corresponding first convolution layer among the plurality of first convolution layers images (Kraft ¶¶0079,0121).  

As of Claim 6: Ali in view of Kraft further teaches the first module further includes a calculation module suitable for calculating variable values among weights included in each of the plurality of first convolution layers, based on the raw image images (Kraft ¶¶0079,0121).  
 
As of Claim 7: Ali in view of Kraft further teaches the second module includes: a second storage module suitable for storing the plurality of second convolution layers; and a plurality of learning modules suitable for generating the plurality of refined images based on the plurality of second convolution layers and the plurality of interpolated images, and learning weights included in each of the plurality of second convolution layers to generate the plurality of refined images images (Kraft ¶¶0079,0121).  
  
As of Claim 8: Ali in view of Kraft further teaches the plurality of learning modules each repeat a convolution operation at least once to generate the plurality of refined images (Kraft ¶¶0079,0121).  
  
As of Claim 9: Ali in view of Kraft further teaches the first module generates the plurality of interpolated images while maintaining an alignment in a color filter pattern of the raw image (Ali ¶¶0031,0047).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2010/0254630 A1; Hereafter Ali) in view of PARK et al. (US 2022/0019844 A1; Hereafter PARK).

As of Claim 19: Ali teaches in Figs. 1-3 an image processing device (102 and ¶0024) comprising: a first module suitable for receiving a raw image and generating a plurality of interpolated images based on the raw image and first to third convolution layers, the plurality of interpolated images including a first subset of interpolated images associated with a first color channel (¶¶0031,0047), a second subset of interpolated images associated with a second color channel, a third subset of interpolated images associated with a third color channel; a second module suitable for generating a plurality of refined images based on the plurality of interpolated images, the plurality of refined images including a first subset of refined images associated with the first color channel and the fourth convolution layer, a second subset of refined images associated with the second color channel, a third subset of refined images associated with the third color channel; and a third module suitable for correcting the plurality of refined images to generate an output image(¶¶0031,0047).
Ali does not explicitly teach “a plurality of first convolution layers ; a plurality of second convolution layers ; a plurality of third convolution layers; fourth to sixth convolution layers " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Kraft. In particular, Kraft teaches performing a plurality of first convolution layers ; a plurality of second convolution layers ; a plurality of third convolution layers; fourth to sixth convolution layers with raw pixles (i.e., see ¶0041. the plurality of convolution layers may include first through n-th convolution layers (Conv_1, Conv_2, Conv_3, through to Conv_n). An input image 51 input to the CNN 50 of FIG. 2 is a low-resolution image, and an output image 52 may be a high-resolution image,) as recited in present claimed invention.
In view of the above, having the system of Ali and given the well-established teaching of Kraft, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the processor of Ali as taught by Kraft, since Kraft state that such modification would produce better quality images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697